Citation Nr: 0409637	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  03-09 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than April 28, 1995, 
for the award of service connection for recurrent major 
depression.  

2.  Entitlement to an effective date earlier than April 28, 1995, 
for the award of a total compensation rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from June 1967 to January 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision by the RO that assigned a 70 
percent evaluation for the service-connected recurrent major 
depression, effective on April 28, 1995.  That decision also 
awarded TDIU and also assigned an effective date of April 28, 
1995.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran's original claim of service connection for a 
nervous condition was received on October 1971.  

3.  In a final November 1971 rating decision, the RO denied 
service connection for a nervous condition, but the veteran did 
not timely appeal.  

4.  The veteran's reopened claim of service connection for 
dysthymic disorder and major depression was received on April 28, 
1995.   




CONCLUSIONS OF LAW

1.  An effective date prior to April 28, 1995, the date of the 
reopened claim, for the award of service connection for recurrent 
major depression is not assignable.  38 U.S.C.A. §§ 1110, 5110 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.400 (2003).  

2.  An effective date prior to April 28, 1995, the date of claim, 
for the award TDIU is not assignable.  38 U.S.C.A. §§ 1110, 5110 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.400 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (Aug 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2003).  

The Act and the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  

They also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the claimant.  

In a May 2000 decision, the veteran's case was remanded to assist 
the veteran in developing his claim.  The RO obtained relevant VA 
medical evidence and accorded the veteran a VA examination that 
was completed in January 2001.  

Also, in a letter dated in January 2002, the RO informed the 
veteran of the evidence needed to substantiate the claims for 
earlier effective dates, notified him of what evidence would be 
obtained by VA, and of what evidence he was responsible for 
submitting.  

In February 2003, the RO received a statement in support of claim 
in which the veteran specified the evidence he wished to have 
considered regarding his earlier effective date claims.  The 
veteran did not identify or submit further medical or other 
evidence in support of his claims.  

As will be discussed hereinbelow, the veteran's claims turn on the 
date of his claim for service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has held that medical 
records cannot serve as a claim for service connection.  Brannon 
v. West, 12 Vet. App. 32 (1998); see also Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  

Similarly, an examination or medical opinion is not required in 
this case.  Such an examination or opinion could not shed light on 
the dates of the veteran's claims.

In this case, there is no possibility that any further evidence 
could be obtained that would be relevant to the legal question 
involved.  Further development and further expending of VA's 
resources is not warranted.  




Analysis

Except as otherwise provided, the effective date of an evaluation 
an award of compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a).  However, the 
effective date of an award of disability compensation to a veteran 
shall be the day following the veteran's discharge or release from 
service, if application therefore is received within one year from 
such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  

The veteran has contended that the effective date of the grant of 
service connection for depression should be January 9, 1971, the 
day following his separation from service.  

Although the veteran feels that he should be paid compensation 
since his military service, the effective date of service 
connection based on a reopened claim cannot be the date of receipt 
of a previous claim that was finally denied.  See, e.g., Lalonde 
v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective 
date of an award of service connection is not based on the date of 
the earliest medical evidence demonstrating a causal connection, 
but on the date that the application upon which service connection 
was eventually awarded was filed with VA.").  

In this case, the veteran did not apply to reopen his claim at any 
time between November 1971 and his application received on April 
28, 1995.  As he was not granted service connection until June 
2002. date of the reopened claim or April 28, 1995 is the earliest 
date that can be assigned.  

In light of this fact, the Board concludes that an effective date 
earlier than April 28, 1995, is not warranted in this case under 
the regulations governing effective dates for awards.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), and 
(r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) 
("The fact that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current application."); 
Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an 
application that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

As such, there is simply no legal basis for an effective date 
earlier than April 28, 1995, for service connection for recurrent 
major depression.  

The veteran also seeks a rating prior to April 28, 1995, for his 
TDIU.  He asserts that this award should have been assigned 
effective on January 1, 1988, based on the Social Security 
Administration (SSA) finding that his disability began in December 
31, 1987.  

In February 2003, the veteran submitted a SSA appeal decision 
dated in April 1996.  In that decision, the SSA found that medical 
evidence established the veteran had severe impairment due to 
depression and a personality disorder and had not been engaged in 
substantial gainful activity since December 31, 1987.  
 
In this case, the effective date for an increase in disability 
compensation, such as TDIU, is the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  A grant of TDIU is based on the inability to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability.  38 C.F.R. § 4.16(a).  

However, as discussed hereinabove, a careful review of the record 
shows no earlier claim for TDIU.  In his January 1996 RO hearing 
transcript, the veteran testified that he had been receiving SSA 
disability benefits for his psychiatric disorder since August 
1994.  

However, inasmuch as service connection was not in effect for any 
disability prior to April 28, 1995, the award of TDIU cannot have 
preceded that date, regardless of the status of the veteran's 
employment.  

In each of the veteran's claims, the law, and not the facts, is 
dispositive of the issue. Therefore, the appeals must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

An effective date earlier than April 28, 1995, for the grant of 
service connection for recurrent major depression is denied.  

An effective date earlier than April 28, 1995, for the grant of a 
TDIU is denied.  



	                        
____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



